       Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

WHOLE WOMAN’S HEALTH ALLIANCE; et )
al.,                                          )
                                              )   CIVIL ACTION
                           Plaintiffs,        )
                                              )   CASE NO. 1:18-CV-00500-LY
v.                                            )
                                              )
KEN PAXTON, Attorney General of Texas, in his )
official capacity; et al.,                    )
                                              )
                           Defendants.        )




PLAINTIFFS’ SUPPLEMENTAL RESPONSE IN OPPOSITION TO THE MOTION TO
DISMISS BY DEFENDANTS PAXTON, YOUNG, HELLERSTEDT, AND FRESHOUR
           Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 2 of 12




                                          INTRODUCTION

         Plaintiffs respectfully submit this supplemental brief to address the impact of the Supreme

Court’s recent decision in June Medical Services, L.L.C. v. Russo, 140 S. Ct. 2103 (2020), on the

pending motion to dismiss filed by Defendants Paxton, Young, Hellerstedt, and Freshour, Defs.’

Mot. to Dismiss Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (ECF No. 33) (“Defs.’ Mot.”). 1 In

June Medical Services, the Supreme Court held, for the second time in four years, that the Fifth

Circuit erred in upholding an abortion restriction that violated the undue burden standard. 140 S.

Ct. at 2112-13. Justice Breyer announced the judgment of the Court and delivered an opinion in

which Justices Ginsburg, Sotomayor, and Kagan joined. Id. at 2112-33. Chief Justice Roberts

filed a separate opinion concurring in the judgment. Id. at 2133-42. The remaining four Justices

dissented, each filing a separate opinion. Id. at 2142-82. For the reasons set forth below, June

Medical Services confirms that this Court should reject the State’s arguments concerning third-

party standing and Plaintiffs’ substantive due process claim.

                                             ARGUMENT

    I.      June Medical Services Confirms that the State’s Attack on Plaintiffs’ Third-Party
            Standing is Meritless.

         In June Medical Services, the State argued for the first time in its cross-petition for

certiorari that the plaintiff abortion providers lacked third-party standing to assert the rights of their

patients. June Med. Servs., 140 S. Ct. at 2117. In the district court, the State had conceded that

the Fifth Circuit’s precedents foreclosed a challenge to the plaintiffs’ standing. Id. at 2118; see



1
 Defendants Faulkner and Escamilla also have motions to dismiss pending before the Court. Def. Larry
R. Faulkner, Ph.D.’s Mot. to Dismiss (ECF No. 30); Def. Escamilla’s Mot. to Dismiss Pursuant to FRCP
12(b)(1) (ECF No. 48). June Medical Services is not relevant to the issues raised in those motions.
Plaintiffs note that many of the original Defendants, sued in their official capacities, have been succeeded
in office—some more than once—since they filed the motions to dismiss. Plaintiffs will seek to update the
case caption after the Court issues its ruling.

                                                         1
          Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 3 of 12




also id. at 2166 (Alito, J., dissenting) (characterizing the State’s concession as “an accurate

statement of circuit precedent on the standing of abortion providers”). A majority of the Supreme

Court held that the State waived its third-party standing argument, which is prudential in nature

and does not implicate the Court’s jurisdiction. Id. at 2117-20 (plurality); id. at 2139 n.4 (Roberts,

C.J., concurring). In so doing, the Supreme Court left intact the Fifth Circuit’s precedents holding

that abortion providers have standing to challenge abortion restrictions on behalf of their abortion

patients. See Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 748 F.3d 583,

589 & n. 9 (5th Cir. 2014) (rejecting the State’s contention that a conflict of interest precluded

physicians from asserting the rights of their abortion patients); Deerfield Med. Ctr. v. City of

Deerfield Beach, 661 F.2d 328, 334 (5th Cir. Unit B 1981) (holding that an abortion clinic had

standing to challenge abortion restrictions on behalf of its patients).

       The Supreme Court went on to reaffirm its own “long line of well-established precedents”

holding that abortion providers satisfy the requirements of third-party standing with respect to their

patients’ abortion rights. June Med. Servs., 140 S. Ct. at 2118-20 (plurality) (“We have long

permitted abortion providers to invoke the rights of their actual or potential patients in challenges

to abortion-related regulations.” (collecting cases)); accord id. at 2139 n.4 (Roberts, C.J.,

concurring) (“For the reasons the plurality explains, I agree that the abortion providers in this case

have standing to assert the constitutional rights of their patients.” (citation omitted)). Ultimately,

the Supreme Court concluded that “the State’s strategic waiver and a long line of well-established

precedents foreclose its belated challenge to the plaintiffs’ standing.” Id. at 2120 (plurality);

accord id. at 2139 n.4 (Roberts, C.J., concurring); see also Memphis Ctr. for Reprod. Health v.

Slatery, 2020 WL 4274198, at *13 (M.D. Tenn. July 24, 2020) (recognizing that, in June Medical

Services, “five of nine justices agreed that abortion providers have standing to assert the



                                                      2
           Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 4 of 12




constitutional rights of their patients”); SisterSong Women of Color Reprod. Justice Collective v.

Kemp, __ F. Supp. 3d __, 2020 WL 3958227, at *17 (N.D. Ga. July 13, 2020) (explaining that

June Medical Services “recently reaffirmed this type of third-party standing in abortion cases”).

         June Medical Services thus reinforces that Dr. Kumar, who provides abortion care in

Texas, Compl. (ECF No. 1) ¶ 15, and Whole Woman’s Health Alliance, which operates an abortion

clinic in the State, id. ¶ 9, have standing to invoke the rights of their current and future abortion

patients. Notably, the Supreme Court rejected the argument raised by Defendants here—that

plaintiffs cannot invoke third-party standing when “challeng[ing] a law ostensibly enacted to

protect the women whose rights they are asserting.” June Med. Servs., 140 S. Ct. at 2119

(plurality); accord id. at 2139 n.4 (Roberts, C.J., concurring). It explained that a long line of cases

recognize “provider standing to challenge regulations said to protect women.” Id. at 2120

(plurality); accord id. at 2139 n.4 (Roberts, C.J., concurring).

         Further, nothing in June Medical Services alters the well-established one-plaintiff rule,

which makes it unnecessary for this Court to consider the standing of the remaining plaintiffs in

this case. See Pls.’ Resp. in Opp. to the Mot. to Dismiss by Defs.’ Paxton, Young, Hellerstedt &

Freshour (ECF No. 41) (“Pls.’ Resp.”) at 8-10.

   II.      June Medical Services Confirms that Plaintiffs Have Stated a Plausible
            Substantive Due Process Claim Against the Challenged Laws.

            A. Whole Woman’s Health Remains Controlling Precedent.

         Plaintiffs’ substantive due process claim is governed by the undue burden standard. See

id. at 17. First announced in Planned Parenthood of Southeastern Pennsylvania v. Casey, 505

U.S. 833, 877-78 (1992), this standard was clarified in Whole Woman’s Health v. Hellerstedt, 136

S. Ct. 2292, 2300, 2309-10 (2020). There, the Supreme Court held that “[t]he rule announced in

Casey . . . requires that courts consider the burdens a law imposes on abortion access together with


                                                      3
          Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 5 of 12




the benefits those laws confer,” id. at 2309, such that a law is unconstitutional if it fails to confer

benefits “sufficient to justify the burdens” it imposes on abortion access, id. at 2300.

       In June Medical Services, all Justices in the majority agreed that stare decisis requires

adherence to Whole Woman’s Health. June Med. Servs., 140 S. Ct. at 2112-13 (plurality); id. at

2133-34 (Roberts, J., concurring). The plurality and concurrence disagreed, however, on how

certain aspects of that decision should be applied. Both agreed that abortion laws violate the undue

burden standard if (1) they are not reasonably related to a legitimate governmental interest, or (2)

they impose an impermissible level of burden on individuals seeking abortion care. See id. at 2120

(plurality); id. at 2138 (Roberts, J., concurring). But they disagreed on how to determine whether

the burden imposed by a law is impermissible. The plurality held that the second prong of the test

requires weighing the law’s burdens against its benefits. Id. at 2120 (plurality). It therefore

assessed the Louisiana law’s burdens relative to its benefits, concluding that the burdens were

undue. Id. at 2120-21. The concurrence contended that the second prong of the test bars weighing

a law’s benefits against its burdens, confining consideration of benefits to the first prong. Id. at

2138-39 (Roberts, C.J., concurring). It therefore assessed the magnitude of the law’s burdens

independently of its benefits, concluding that the burdens were substantial. Id. at 2139-42

(Roberts, C.J., concurring).

       Typically, “[w]hen a fragmented Court decides a case and no single rationale explaining

the result enjoys the assent of five Justices, ‘the holding of the Court may be viewed as that position

taken by those Members who concurred in the judgments on the narrowest grounds.’” Marks v.

United States, 430 U.S. 188, 193 (1997) (citation omitted). This principle, however, “is only

workable where there is some ‘common denominator upon which all of the justices of the majority

can agree.’” United States v. Duron-Caldera, 737 F.3d 998, 994 n.4 (5th Cir. 2013) (citing United



                                                      4
           Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 6 of 12




States v. Eckford, 910 F.2d 216, 219 n.8 (5th Cir. 1990)). Where none of the opinions concurring

in the judgment “can be viewed as a logical subset of the other[s],” the case “does not provide a

controlling rule” that is binding in future cases.2 Duron-Caldera, 737 F.3d at 994 n.4. Thus, in

Duron-Caldera, the Fifth Circuit held that the Supreme Court’s decision in Williams v. Illinois,

567 U.S. 50 (2012), failed to produce a binding rule because there was no common denominator

between a four-Justice plurality and a separate opinion concurring in the judgment. Id. (“Neither

of these opinions can be viewed as a logical subset of the other. Rather, Justice Thomas

[concurring in the judgment] expressly disavows what he views as ‘the plurality’s flawed analysis,’

including the plurality’s ‘new primary purpose test.’” (citation omitted)).

        So too in June Medical Services. Because the plurality and concurrence lack a common

denominator with respect to the role of a law’s benefits in the undue burden analysis, there is no

rule of decision on which at least five Justices agree, and neither opinion is controlling on this

issue.3 See Duron-Caldera, 737 F.3d at 994 n.4. Instead, Whole Woman’s Health remains

controlling and must speak for itself. See 136 S. Ct. at 2300, 2309-10.




2
  This is because binding precedent can only be created by a majority of the Supreme Court. See CTS Corp.
v. Dynamics Corp. of Am., 481 U.S. 69, 81 (1987) (“As the plurality . . . did not represent the views of a
majority of the Court, we are not bound by its reasoning.” (footnote omitted)). If there is no least common
denominator on which at least five Justices agree, then a decision does not produce a controlling rule that
is binding in future cases. See Gibson v. Am. Cyanamid Co., 760 F.3d 600, 619 (7th Cir. 2014) (“[W]hen
it is not possible to discover a single standard that legitimately constitutes the narrowest ground for a
decision on that issue, there is then no law of the land because no one standard commands the support of a
majority of the Supreme Court.” (quoting United States v. Alcan Aluminum Corp., 315 F.3d 179, 189 (2d
Cir. 2003)).
3
  It is of no consequence that the four dissenting Justices rejected the rule applied by the plurality. Only
opinions concurring in the judgment may supply a binding rule of decision. See Marks, 430 U.S. at 193
(explaining that the holding of the Court “may be viewed as that position taken by those Members who
concurred in the judgments on the narrowest grounds” (emphasis added) (citation omitted));
Duron-Caldera, 737 F.3d at 994 n.4 (explaining that, to divine a binding rule, there must be a “common
denominator upon which all of the justices of the majority can agree” (emphasis added)).

                                                         5
          Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 7 of 12




       Analyzing June Medical Services, a district court in the District of Maryland provided an

apt summary: “To the extent that there is a ‘common denominator,’ it is that the five Justices

agreed that a ‘substantial obstacle’ based solely on consideration of burdens is sufficient to satisfy

the undue burden standard, not that it is necessary.” Am. Coll. of Obstetricians & Gynecologists

v. U.S. Food & Drug Admin., __ F. Supp. 3d __, 2020 WL 3960625, at *16 (D. Md. July 13, 2020),

appeal filed (No. 20-1824 July 29, 2020). “Accordingly, June Medical Services is appropriately

considered to have been decided without the need to apply or reaffirm the balancing test of Whole

Woman’s Health, not that Whole Woman’s Health and its balancing test have been overruled.” Id.

Because Whole Woman’s Health “remains the most recent majority opinion delineating the full

parameters of the undue burden test, the Court finds that its balancing test remains binding on this

Court.” Id. at *17.

       Plaintiffs’ prior briefing establishes that Plaintiffs have stated a plausible substantive due

process claim under the balancing test articulated and applied in Whole Woman’s Health. Pls.’

Resp. at 17-20.

           B. June Medical Services Emphasizes the Fact-Dependent Nature of the Undue
              Burden Standard.

       June Medical Services confirms that the undue burden standard is highly fact dependent.

In assessing the constitutionality of a Louisiana statute identical to one of the Texas laws struck

down in Whole Woman’s Health, both the plurality and concurrence undertook a detailed analysis

of the evidentiary record. June Med. Servs., 140 S. Ct. at 2120-32 (plurality); id. at 2139-41

(Roberts, C.J., concurring). The plurality concluded that the statute is unconstitutional because

the evidentiary record concerning its benefits and burdens was comparable to that in Whole

Woman’s Health, not merely because the statute itself was comparable to the law at issue in Whole

Woman’s Health. Id. at 2113 (“We have examined the extensive record carefully and conclude


                                                      6
          Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 8 of 12




that it supports the District Court’s findings of fact. Those findings mirror those made in Whole

Woman’s Health in every relevant respect and require the same result. We consequently hold that

the Louisiana statute is unconstitutional.”). The concurrence likewise looked to the evidentiary

record, rather than the face of the statute, in concluding that the statute is unconstitutional. Id. at

2142 (Roberts, C.J., concurring) (“The Louisiana law burdens women seeking previability

abortions to the same extent as the Texas law, according to factual findings that are not clearly

erroneous. For that reason, I concur in the judgment of the Court that the Louisiana law is

unconstitutional.”); see also id. at 2141 n.6 (Roberts, C.J., concurring) (acknowledging that the

validity of an abortion restriction “depend[s] on numerous factors that may differ from State to

State” and “[w]hen it comes to the factual record, litigants normally start the case with a clean

slate.” (citations omitted)).

        Accordingly, Defendants’ contention that Plaintiffs’ substantive due process challenge to

certain Texas laws is foreclosed by decades-old cases concerning laws in other jurisdictions is

plainly incorrect. See Defs.’ Mot. at 36-67. Plaintiffs have alleged that the challenged Texas laws

unduly burden individuals seeking abortion access in myriad ways. See, e.g., Compl. at ¶¶ 164-

96. They are entitled to marshal evidence to prove those allegations, and the Court must ultimately

judge Plaintiffs’ claim based on the evidentiary record in this case, not the records in prior cases.

        Further, June Medical Services belies Defendants’ contention that Plaintiffs must allege

that a law has “caused a clinic to close or . . . prevented a clinic from opening” to plead a valid

substantive due process claim. Defs.’ Mot. at 42. Both the plurality and the concurrence

considered a wide range of burdens in applying the undue burden standard, including longer wait

times; increased crowding at abortion clinics; elevated health risks; increased travel distances; and

loss of treatment options. See June Med. Servs., 140 S. Ct. at 2129-30 (plurality); id. at 2140



                                                      7
            Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 9 of 12




(Roberts, C.J., concurring). Although these burdens may result from clinic closures, they may also

result from other impacts of a challenged law. In addition, the Supreme Court considered the

disproportionate effects of the Louisiana law on vulnerable groups. Id. at 2130 (plurality) (“[T]he

burdens . . . would fall disproportionately on poor women, who are least able to absorb them.”);

id. at 2140 (Roberts, C.J., concurring) (taking into account burdens on women who “already have

difficulty affording or arranging for transportation and childcare”).

          Finally, June Medical Services makes clear, contrary to the State’s arguments, that a court

applying the undue burden standard must engage in a contextualized analysis that takes into

account the impact of other laws and policies in force. Id. at 2130 (plurality) (“The impact . . .

would be magnified by Louisiana’s requirement that every woman undergo an ultrasound and

receive mandatory counseling at least 24 hours before an abortion.”); id. at 2140-41 (Roberts, C.J.,

concurring) (discussing the impact of hospital admitting-privileges policies); accord Pls.’ Resp. at

18 n.8.

             C. Even Under a Test That Evaluates Burdens Independently of Benefits,
                Plaintiffs Have Stated a Plausible Substantive Due Process Claim.

          Plaintiffs have alleged sufficient facts to state a facially plausible substantive due process

claim, even if the Court were to apply a test that considers burdens independently of benefits. See

Littell v. Hous. Indep. Sch. Dist., 894 F.3d 616, 622 (5th Cir. 2018).

          In particular, Plaintiffs have alleged that each challenged law poses a substantial obstacle

to abortion access by imposing numerous burdens on abortion patients. See, e.g., Compl. at ¶¶

164-96.     These include the kinds of burdens deemed constitutionally impermissible by the

concurring opinion in June Medical Services, such as reduction in the number and geographic

distribution of abortion providers, Compl. ¶ 166; longer wait times for appointments, id. ¶¶ 167-

68, 173; other delays in abortion access that push patients later into pregnancy, id. ¶¶ 167-68, 174;


                                                        8
         Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 10 of 12




elevated health risks from pregnancy and abortion, id. ¶175; and greater travel distances for

patients seeking abortion care, id. ¶¶ 171-72. Likewise, Plaintiffs have alleged that the challenged

laws disproportionately impact vulnerable groups by compounding the effects of racism, poverty,

and other forms of oppression. Id. ¶¶ 182-85. As in June Medical Services, the substantial,

intersecting burdens alleged in this case are a far cry from the de minimis costs and potential delays

that Casey rejected as insubstantial. See June Med. Servs., 140 S. Ct. at 2136-37 (Roberts, C.J.,

concurring) (discussing the abortion restrictions at issue in Casey). Accordingly, Plaintiffs’

substantive due process claim against the challenged laws is legally sufficient even if the Court

evaluates it based solely on the alleged burdens.

                                          CONCLUSION

       For the reasons set forth above and in Plaintiffs’ prior briefing, the Court should deny the

motion to dismiss by Defendants Paxton, Young, Hellerstedt, and Freshour.




                                                      9
         Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 11 of 12




Dated: August 6, 2020

Respectfully submitted,

/S/ Stephanie Toti
 Stephanie Toti                              Patrick J. O’Connell
 646-490-1083                                LAW OFFICES OF PATRICK J. O’CONNELL, PLLC
 stoti@lawyeringproject.org                  5926 Balcones Dr., No. 220
 Amanda Allen*                               Austin, TX 78731
 646-490-1254                                512-852-5918
 aallen@lawyeringproject.org                 pat@pjofca.com
 Juanluis Rodriguez*
 646-490-1080                                Dipti Singh*
 prodriguez@lawyeringproject.org             LAWYERING PROJECT
 LAWYERING PROJECT                           3371 Glendale Blvd., No. 320
 25 Broadway, Fl. 9                          Los Angeles, CA 90039-1825
 New York, NY 10004                          646-480-8973
                                             dsingh@lawyeringproject.org
 Rupali Sharma*
 LAWYERING PROJECT
 197 Pine St., No. 23
 Portland, ME 04102
 908-930-6645
 rsharma@lawyeringproject.org

 *Admitted pro hac vice

                                   Attorneys for Plaintiffs




                                                 10
           Case 1:18-cv-00500-LY Document 84 Filed 08/06/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

          I hereby certify that, on August 6, 2020, the foregoing document was electronically filed

with the Clerk of Court using the CM/ECF system, which will send notification to all counsel of

record.



                                                      /S/ Stephanie Toti
                                                      Stephanie Toti




                                                     11
